ATTORNEY GRIEVANCE COMMISSION                         *       IN THE
OF MARYLAND                                           *
                                                      *       COURT OF APPEALS
                                                      *
                                                      *       OF MARYLAND
                                                      *
               Petitioner                             *       Misc. Docket AG
                                                      *
vs.                                                   *       No. 60
                                                      *
CLAIRE ELIZABETH KOZEL                                *       September Term, 2014
                                                      *
               Respondent                             *

                                                 ORDER
       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Claire Elizabeth Kozel, Esquire, to disbar the

Respondent from the practice of law.     That Joint Petition sets forth that the Respondent pleaded

guilty to one count of a violation of § 7-104(g)(1)(ii) of the Criminal Law Article, Maryland

Code, in the Circuit Court for Prince George’s County and that said criminal act violates Rules

8.4 (a), (b), and (c) of the Maryland Rules of Professional Conduct.

       The Court having considered this Petition, it is this 14th day of November, 2014.

       ORDERED, that Respondent, Claire Elizabeth Kozel, be and she is hereby disbarred

from the practice of law in the State of Maryland.

       ORDERED, that the Clerk of this Court shall remove the name of Claire Elizabeth Kozel,

from the register of attorneys in the Court and certify that fact to the Client Protection Fund of

the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule 16-772(d).


                                                      /s/ Glenn T. Harrell, Jr.
                                                      Senior Judge